EXHIBIT 10.1
AMENDMENT No. 1
TO
ASSET PURCHASE AGREEMENT AND PROMISSORY NOTE
This Amendment No. 1 (the “Amendment No. 1”) to the Asset Purchase Agreement and
the Promissory Note is made and entered into between World Energy Solutions,
Inc., a Delaware corporation (the “Buyer”), and Northeast Energy Solutions, LLC,
a Connecticut limited liability company (the “Seller”) (together with World
Energy, the “Parties”) as of October 20, 2011. Capitalized terms used herein
have the respective meanings ascribed thereto in the Asset Purchase Agreement
dated October 13, 2011 unless otherwise defined herein.
RECITALS

  A.  
The Buyer and the Seller previously entered into the Asset Purchase Agreement
effective October 13, 2011.
    B.  
The Buyer issued a Promissory Note to the order of the Seller pursuant to the
terms and conditions of the Asset Purchase Agreement.
    C.  
The Parties wish to modify certain terms of the Asset Purchase Agreements and
the Promissory Note, subject to conditions set forth in this Amendment No. 1.

NOW THEREFORE, in consideration of mutual covenants, agreements and
representations contained in this Amendment No. 1, the Asset Purchase Agreement,
and the Promissory Note, the Parties hereto agree as follows:

  1.  
The last paragraph of Section 1.6 of the Asset Purchase Agreement shall be
amended to read as follows:

“Upon attainment of the 2011 and/or 2012 earnout goals, the Seller will receive
payment in the form of cash.”

  2.  
The third paragraph on the first page of the Promissory Note shall be removed in
its entirety and replaced as follows:

“Except as otherwise provided below, on each of, July 2, 2012, October 1, 2012,
and December 28, 2012 (each, a “Payment Date”), the Maker shall pay Payee, in
lawful money of the United States by check payable to Payee and delivered to the
Payee’s address stated above or at such other place as the Payee may designate,
$1,000,000 of the unpaid principal amount of this Note, together with the
accrued but unpaid interest on the unpaid principal balance of this Note (each
such payment of principal and interest, a “Cash Payment”).”

  3.  
Conflict. In the event of any conflict between the provisions of this Amendment
No. 1 and the provisions of the Asset Purchase Agreement and/or the Promissory
Note, the provisions of this Amendment No. 1 shall prevail and the provisions of
the Asset Purchase Agreement and/or the Promissory Note shall be deemed modified
by this Amendment No. 1 as necessary to resolve such conflict.

  4.  
Effect of Amendment. Except as expressly amended by this Amendment No. 1 and/or
by the preceding sentence, the terms and provisions of the Asset Purchase
Agreement and the Promissory Note shall continue in full force and effect.

[SIGNATURE PAGE FOLLOWS]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 1 to the
Asset Purchase Agreement and the Promissory Note to be duly executed by their
respective authorized signatories as of the date first indicated above.

         
 
  WORLD ENERGY SOLUTIONS, INC.    
 
       
By:
  /s/ Philip V. Adams     
 
 
 
Name: Philip V. Adams    
 
  Title: President and COO    
 
       
 
  Address: World Energy Solutions, Inc.
446 Main Street
Worcester, MA 01608
Attention: General Counsel    
 
        With a copy to (which shall not constitute notice):    
 
       
 
  Jeffrey Swaim, Esq.
Mirick O’Connell
100 Front Street
Worcester, MA 01608    
 
       
 
  NORTHEAST ENERGY SOLUTIONS, LLC    
 
       
By:
  /s/ Robert Boissonneault     
 
 
 
Name: Robert Boissonneault    
 
  Title: Managing Member    
 
       
 
  Members:    
 
       
 
  /s/ Robert Boissonneault     
 
 
 
Robert Boissonneault    
 
       
 
  /s/ Michael Santangelo     
 
 
 
Michael Santangelo    
 
       
 
  /s/ Rick Galipeau     
 
 
 
Rick Galipeau    
 
        Address: Northeast Energy Solutions LLC    
 
  2 Alcap Ridge
Cromwell, CT 06416    
 
        With a copy to (which shall not constitute notice):    
 
       
 
  Michael Boiczyk, Esq.    
 
  Weber and Carrier, LLP    
 
  24 Cedar Street    
 
  New Britain, CT 01052    

 

 